Levine, J.
(dissenting). I do not agree with the opinion of the majority with respect to the assignment of error concerning the variance between the proof and the pleadings. The complaint is in two counts, both alleging a cause of action in fraud. The first count is directed at the defendant Pompeii Sorrentino only and alleges (1) that the plaintiff desired to purchase a home of Pompeii, “who professed to own it;” (2) the plaintiff gave Pompen a $500 deposit...; (3) Pompeii “knew that he did not own said premises” and “ [knew] that said premises were so heavily encumbered that title to . . . [them] was unmarketable;” (4) Pompeii knew or should have known the circumstances “and fraudulently induced the plaintiff to give him the deposit;” (5) the plaintiff repeatedly demanded his money, which Pompeii failed and refused to return. The second count is directed at the defendant Rose Sorrentino. It incorporates the first three paragraphs of the first count and adds that (1) title was in Rose; (2) “both defendants knew or should have known all the facts and conspired to defraud the plaintiff of his money;” (3) “the defendant Rose Sorrentino has since sold said premises to another and refused, neglected and failed to return the deposit.” The only •claim for relief was that “the plaintiff claims ■$600.00 damages.”
*566The proof offered and the court’s finding thereon are in the nature of contract, an issue not properly before the court since it was not within the pleadings. The requirements of proof for recovery based on fraudulent representations are “(1) that they were made as statements of fact, (2) that they were untrue and known by the defendant to be untrue, (3) that they were made for the purpose of inducing the plaintiff to act upon them, (4) that the plaintiff was in fact induced to act upon them, and (5) that in so acting he was legally injured.” Harper v. Adametz, 142 Conn. 218, 227. The allegations of the plaintiff’s complaint state a cause of action for fraud in accordance with the requirements of Harper v. Adametz, supra. The evidence presented, and therefore the judgment thereon, was not suggestive of fraud but rather indicated an action in the nature of contract. Neither the findings nor the conclusions thereon support a judgment of fraud. In fact, the court found that the defendant Rose Sorrentino delivered to her attorney a deed executed by her for the real estate in question and that the defendant Pompeii Sorrentino had a power of attorney for the defendant Rose Sorrentino.
This was not an immaterial variance of no consequence; it was such an error as the losing party could take advantage of on appeal even though no objection was made at the trial to the evidence. However, the defendants did make a motion for non-suit on the basis of this variance. While the plaintiff properly could have claimed a recovery by reason of rescission of the contract on the evidence presented, he made no move to amend his pleadings, even after the defendants’ motion for nonsuit, in spite of the liberality of the rules for amendments. It follows that the judgment was on a cause of action entirely outside of the issues, namely, a cause of action based upon contract, and therefore cannot be supported. *567The allegations of fraudulent representation are not supported by proof or evidence of breach of contract, rescission of contract, failure of consideration, or unjust enrichment.
“'While our courts have followed a liberal policy in passing upon claims of variance between pleading and proof, it is still the law that the allegations of the complaint provide the measure of recovery.” Antonofsky v. Goldberg, 144 Conn. 594, 599; Buol Machine Co. v. Buckens, 146 Conn. 639, 642. “The verity of records and the conclusiveness of judgments alike require that the facts determined should be those only which are within the issues joined.” Greenthal v. Lincoln, Seyms &Co., 67 Conn. 372, 378. The fundamental rule is “that a judgment supported by facts which are not involved in the issues raised by the pleadings is erroneous, and . . . the losing party may assert and take advantage of such error even though no demurrer was filed or objection offered to the evidence.” Swist v. Swist, 107 Conn. 484, 488. “[A] judgment cannot be founded on a finding of facts not in issue, although they may have been shown in evidence to which no proper objection was taken.” New Idea Pattern Co. v. Whelan, 75 Conn. 455, 458; Hill v. Employers’ Liability Assurance Corporation, Ltd., 122 Conn. 193, 201. “The ultimate basis upon which rests the principle that a judgment must ordinarily be restricted to issues reasonably within the scope of the pleadings is that, as to other issues, the adversary party has never been properly brought before the court and hence the court lacks jurisdiction to determine them.” Spitz v. Abrams, 128 Conn. 121, 123.
The majority opinion regards the allegations of fraud as surplusage and deems the remaining allegations sufficient to support an action for breach *568of contract or for rescission. If the allegations of fraud are removed, the complaint does not contain a sufficient basis to support an action for breach of contract, rescission, or otherwise. The majority opinion relies upon Soldate v. McNamara, 94 Conn. 589, which is distinguishable from the present case since the complaint in that case stated a cause of action for rescission of contract, and the recovery was allowed on that ground. It did not concern itself with the question of variance between proof and pleading.
In the view which I have taken of the ease, it should be reversed and remanded for a new trial.